Pfeifer, J.,
dissenting.
{¶ 17} The parties agree that at about 3:30 a.m. on December 6,1998, a vehicle driven by James Colbert Jr. struck a vehicle driven by Officer Daniel Connors. The only issue is whether Officer Connors was responding to an emergency call at the time of the collision. If he was, the city of Cleveland is immune from liability.
*219{¶ 18} As a threshold issue, I believe sovereign immunity is unconstitutional. See Garrett v. Sandusky (1994), 68 Ohio St.3d 139, 141, 624 N.E.2d 704 (Pfeifer, J., dissenting). Accordingly, I would hold that Cleveland is not immune from liability in this case.
{¶ 19} However, since a majority of this court does not agree with me, it is necessary to discuss whether Officer Connors was responding to an “emergency call” as defined in R.C. 2744.01(A). An “emergency” is “an unforeseen combination of circumstances or the resulting state that calls for immediate action.” Webster’s Third New International Dictionary (1986) 741. The facts of this case do not suggest that something unexpectedly occurred or that immediate action was necessary. The officers saw money, and nothing else, change hands. Then they drove toward a street that paralleled their suspects’ route without sirens and without radioing for backup. None of this suggests an emergency. Further, these facts indicate that the officers would not have had probable cause to stop the occupants of the suspects’ car.
{¶ 20} The majority does not stress the definition of “emergency”; it stresses the definition of “duty.” Although I agree with the majority that the list of items in R.C. 2744.01(A) is not exhaustive, I will not treat it as nonexistent. The General Assembly included the list for a reason; otherwise the definition would have ended after the word “duty.” I believe that the General Assembly was attempting to distinguish emergency calls to duty from ordinary calls to duty. In doing so, the General Assembly implicitly differentiated ordinary personal observations of peace officers from “personal observations by peace officers of inherently dangerous situations that demand an immediate response.” The majority’s reading of R.C. 2744.01(A) renders this significant limitation meaningless.
{¶ 21} I do not believe the officers were on an “emergency call.” Accordingly, I do not believe the city of Cleveland is entitled to immunity from liability even assuming the constitutionality of the statute. I dissent.